
	

114 HR 4214 IH: Gun Violence Prevention and Safe Communities Act of 2015
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4214
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mr. Danny K. Davis of Illinois (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Natural Resources, the Judiciary, Energy and Commerce, and Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the excise tax and special occupational tax
			 in respect of firearms and to increase the transfer tax on any other
			 weapon, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Gun Violence Prevention and Safe Communities Act of 2015. 2.Increase in excise taxes relating to firearms (a)In generalSection 4181 of the Internal Revenue Code of 1986 is amended to read as follows:
				
 4181.Imposition of taxThere is hereby imposed upon the sale by the manufacturer, producer, or importer of the following articles a tax equivalent to the specified percent of the price for which so sold:
 (1)Articles taxable at 20 percent: (A)Pistols.
 (B)Revolvers. (C)Firearms (other than pistols and revolvers).
 (D)Any lower frame or receiver for a firearm, whether for a semiautomatic pistol, rifle, or shotgun that is designed to accommodate interchangeable upper receivers.
 (2)Articles taxable at 50 percent: Shells and cartridges.. (b)Exemption for United StatesSubsection (b) of section 4182 of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (b)Sales to United StatesNo firearms, pistols, revolvers, lower frame or receiver for a firearm, shells, and cartridges purchased with funds appropriated for any department, agency, or instrumentality of the United States shall be subject to any tax imposed on the sale or transfer of such articles..
			(c)Availability of funds from increased taxes
 (1)AllocationAmounts in the general fund of the Treasury by reason of section 3(a) of the Pittman-Robertson Wildlife Restoration Act (as amended by paragraph (2) of this subsection) are hereby appropriated and shall be available, as follows:
 (A)35 percent of such amounts shall be available for community-oriented policing services grants for the hiring and rehiring of additional career law enforcement officers under section 1701(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(b)). States using funds for school resource officers shall include training, protections, and monitoring to ensure that school resource officers are used to improve school safety and climate, and promote positive reform in student suspensions, expulsions, and referrals to the juvenile or criminal justice systems.
 (B)35 percent of such amounts shall be available for the Project Safe Neighborhoods, as authorized under section 104 of the 21st Century Department of Justice Appropriations Authorization Act (28 U.S.C. 509 note).
 (C)10 percent of such amounts shall be available for the Centers for Disease Control National Center for Injury Prevention and Control for purposes of research on gun violence and its prevention.
 (D)5 percent of such amounts shall be available for the National Criminal History Improvement Program authorized under section 302(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3732(c)).
 (E)5 percent of such amounts shall be available for the NICS Act Record Improvement Program authorized under section 301 of the NICS Improvement Amendments Act of 2007 (18 U.S.C. 922 note).
 (F)5 percent for the Community-Based Violence Prevention Field-Initiated Research and Evaluation Program of the Department of Justice.
 (G)5 percent of such amounts shall be available for the Secretary of Education to provide directed grants and technical assistance to schools eligible for or receiving grants under part A of title I of the Elementary and Secondary Education Act of 1965 to develop and implement comprehensive, evidence-based local or regional strategies (such as positive behavior interventions and supports, social and emotional learning, and restorative justice programs) to improve school climate, reduce the use of exclusionary school discipline, and decrease the number of youth entering the juvenile and criminal justice systems.
 (2)Conforming amendmentSection 3(a) of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b(a)) is amended by adding at the end the following new sentence: There shall not be covered into the fund the portion of the tax imposed by such section 4181 that is attributable to any increase in amounts received in the Treasury under such section by reason of the amendments made by section 2 of the Gun Violence Prevention and Safe Communities Act of 2015, as estimated by the Secretary..
 (d)Effective dateThe amendments made by this section shall apply with respect to sales after December 31, 2015. 3.Special tax and licensing relating to firearms (a)Increase in tax (1)General ruleSubsection (a) of section 5801 of the Internal Revenue Code of 1986 is amended—
 (A)in paragraph (1) by striking $1,000 and inserting $2,000, and (B)in paragraph (2) by striking $500 and inserting 50 percent of the dollar amount applicable under paragraph (1) for the taxable year.
 (2)Small importers and manufacturersParagraph (1) of section 5801(b) of such Code is amended by striking substituting $500 for $1,000 and inserting substituting 50 percent of the dollar amount applicable under such paragraph for the taxable year for $2,000. (3)Adjustment for inflationSection 5801 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
 (c)Adjustment for inflationIn the case of any taxable year beginning in a calendar year after 2016, the dollar amount in subsection (a)(1) shall be increased by an amount equal to—
 (1)such dollar amount, multiplied by (2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
							If any increase under paragraph (1) is not a multiple of $10, such increase shall be rounded to the
			 next lowest multiple of $10..
				(b)Increase in transfer tax on firearms
 (1)In generalSubsection (a) of section 5811 of the Internal Revenue Code of 1986 is amended— (A)by striking $200 and inserting $500, and
 (B)by striking $5 and inserting $100. (2)Adjustment for inflationSection 5811 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
					
 (d)Adjustment for inflationIn the case of any taxable year beginning in a calendar year after 2016, each dollar amount in subsection (a) shall be increased by an amount equal to—
 (1)such dollar amount, multiplied by (2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.
							If any increase under paragraph (1) is not a multiple of $5, such increase shall be rounded to the
			 next lowest multiple of $5..
 (c)Certain semiautomatic pistols chambered for cartridges treated as firearmsThe first sentence of section 5845(a) of the Internal Revenue Code of 1986 is amended— (1)by striking and before (8),
 (2)by striking device. and inserting device, and, and (3)by adding at the end the following: (9) a semiautomatic pistol chambered for cartridges commonly considered rifle rounds, configured with receivers commonly associated with rifles and capable of accepting detachable magazines..
				(d)Effective dates
 (1)In generalExcept as provided by paragraph (2), the amendments made by this section shall take effect on July 1, 2016.
 (2)Transfer taxThe amendment made by subsection (b) shall apply to transfers after December 31, 2015. (3)All taxpayers treated as commencing in business on July 1, 2016Any person engaged on July 1, 2016, in any trade or business which is subject to an occupational tax by reason of the amendment made by subsection (b) shall be treated for purposes of such tax as having first engaged in a trade or business on such date.
				
